Title: To James Madison from the Rector and Visitors of the University of Virginia, 30 November 1821
From: Rector and Visitors of the University of Virginia
To: Madison, James


                
                    
                        The Rector and Visitors of the University of Virginia to the Senators and Representatives of the sd. state in Congress.
                        Gentlemen
                        University Nov. 30. 1821
                    
                    We learn that it is in contemplation with other seminaries of science in the US. to petition Congress at their ensuing session for a repeal of the duty on books imported from abroad. This tax, so injurious to the progress of literature, concerning nearly the interests of those for whose benefit our state has established the institution committed to our charge, we think it our duty to cooperate with our sister institutions in obtaining the relief so desirable for all. We have therefore prepared the petition now inclosed, in which the grounds of our application are so particularly detailed, that they need not be here repeated. Persuading ourselves that you will consider this measure for the benefit of our youth claiming equally with the University itself the patronage of the state, we have to sollicit your advocation of it in both houses of Congress. As similar applications are proposed from other quarters of the Union, your own judgment and discretion will decide on the degree of concert, in the time and mode of proceeding which will be most advisable. Committing the subject therefore to your enlightened sense of it’s importance to our common country we salute you with assurances of our esteem and high consideration.
                    
                        Th: Jefferson Rector
                    
                
                
                    [Enclosure]
                    To the Senate and House of Representatives of the United States of America in Congress assembled.
                    The Petition of the Rector and Visitors of the University of Virginia On behalf of those for whom they are in the office of preparing the means of instruction, as well as of others seeking it elsewhere,
                    Respectfully representeth:
                    
                    That the Commonwealth of Virginia has thought proper lately to establish an University for instruction generally in all the useful branches of science, of which your petitioners are appointed Rector and Visitors, and as such are charged with attention to the interests of those who shall be committed to their care:
                    That they observe in the Tariff of duties imposed by the laws of Congress on importations into the US. an article peculiarly inauspicious to the objects of their own, and of all other literary institutions throughout the US.
                    That at an early period of the present government, when our country was burthened with a heavy debt contracted in the war of Independance, and it’s resources for revenue were untried and uncertain, the national legislature thought it as yet inexpedient to indulge in scruples as to the subjects of taxation, and among others imposed a duty on books imported from abroad, which has been continued, and now is of 15. percent on their prime cost, raised by ordinary Custom house charges to 18. percent, and by the importers profits to perhaps 25. percent, & more:
                    That, after many years experience, it is certainly found that the reprinting of books in the US. is confined chiefly to those in our native language, and of popular characters, and to cheap editions of a few of the Classics, for the use of schools; while the valuable editions of the Classical authors, even learned works in the English language, and books in all foreign living languages (vehicles of the important discoveries and improvements in science and the arts, which are daily advancing the interests and happiness of other nations) are unprinted here & unobtainable from abroad but under the burthen of a heavy duty.
                    That of many important books in different branches of science, it is believed that there is not a single copy in the US. of others but a few, and these too distant and difficult of access for students and writers generally:
                    That the difficulty resulting from this of procuring books of the first order in the sciences, and in foreign languages, antient and modern, is an unfair impediment to the American student, who, for want of these aids, already possessed or easily procurable in all countries, except our own, enters on his course with very unequal means, with wants unknown to his foreign competitors, and often with that imperfect result which subjects us to reproaches not unfelt by minds alive to the honor, and mortified sensibilities of their country:
                    That to obstruct the acquisition of books from abroad, as an encoragement of the progress of literature at home, is burying the fountain to increase the flow of it’s waters.
                    That books, and especially those of the rare and valuable character thus burthened, are not articles of consumption, but of permanent preservation

and value, lasting often as many centuries as the houses we live in, of which examples are to be found in every library of note:
                    That books therefore are Capital, often the only Capital of professional men on their outset in life, and of students destined for professions, as most of our scholars are, and who are barely able too for the most part, to meet the expences of tuition, and less so to pay an extra tax on the books necessary for their instruction: that they are consequently less instructed than they would be, and that our citizens at large do not derive from their employment all the benefits which higher qualifications would procure them:
                    That this is the only form of Capital on which a tax of from 18. to 25. per cent is first levied on the gross, and the proprietor then subject to all other taxes in detail as those holding capital in other forms, on which no such extra tax has been previously levied:
                    That it is true that no duty is required on books imported for seminaries of learning: but these, locked up in libraries, can be of no avail to the practical man, when he wishes a recurrence to them for the uses of life:
                    That more than 30 years experience of the resources of our country prove them equal to all it’s debts and wants, and permit it’s legislature now to favor such objects as the public interests recommend to favor:
                    That the value of science to a republican people, the security it gives to liberty by enlightening the minds of it’s citizens, the protection it affords against foreign power, the virtues it inculcates, the just emulation of the distinction it confers on nations foremost in it, in short it’s identification with power, morals, order and happiness, (which merits to it premiums of encoragement rather than repressive taxes) are topics which your petitioners do not permit themselves to urge on the wisdom of Congress, before whose minds these considerations are always present & bearing with their just weight:
                    And they conclude therefore with praying that Congress will be pleased to bestow on this important subject the attention it merits, and give the proper relief to the candidates of science among ourselves devoting themselves to the laudable object of qualifying themselves to become the Instructors and benefactors of their fellow-citizens:
                    and your petitioners as in duty bound will ever pray Etc.
                    
                        Th: Jefferson Rector of the
                        University of VirginiaNov. 30. 1821.
                    
                
            